Citation Nr: 1140950	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-35 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

T. R. Bodger







INTRODUCTION

The Veteran served on active duty from March 1981 to May 1981, with prior and subsequent reserve service that included periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the appeal for further evidentiary development in February 2008.  

In a July 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court vacated and remanded the Board's July 2009 decision and implemented the provisions of an April 2011 Joint Motion for Remand (Joint Motion).

The issue of whether new and material evidence to reopen a previously-denied claim of entitlement to service connection for a back disability, as well as the issue of entitlement to service connection for posttraumatic stress disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., the Veteran's August 2008 and October 2010 submissions.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran asserts that his current left knee disability is the result of an injury he sustained in July 1981 while on ACDUTRA.  

Service treatment records reveal that in July 1981, the Veteran slipped and fell, sustaining trauma to his left knee.  He was treated at the 207th Combat Support Hospital, and an X-ray of the left knee was taken.  However, neither the report of that treatment nor the corresponding X-ray are associated with the claims folder.  Upon remand, an attempt to obtain these records should be made.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Additionally, the Veteran's statements reflect that there may be additional outstanding pertinent VA outpatient records.  In this regard, the Veteran has offered conflicting information on the location and dates of his post-service left knee treatment.  In April 2008, the Veteran indicated that he received left knee treatment at the Saginaw, Michigan, VA Medical Center (VAMC) in July and August 2004, and at the Detroit, Michigan VAMC from May through August 2007.  However, in September 2009, the Veteran indicated that he received treatment for his left knee at the Saginaw and Detroit VA Medical Centers from 1981 to the present.  Currently, the record contains VA outpatient records from the Detroit VAMC dated from December 2002 to May 2006; and from the Saginaw VAMC dated from June 2002 to November 2002, from September 2003 to November 2004, and from May to June 2007.  Thus, upon remand, the RO should attempt to obtain any outstanding pertinent VA treatment records from the Saginaw and Detroit VAMCs dating from 1981.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran was afforded a VA examination in August 2004 to assess the nature and etiology of his left knee disability.  Although the examiner opined that it was not as likely as not that the Veteran's left knee strain was related the in-service 1981 injury, she failed to provide a rationale for her conclusion.  The examiner's failure to provide a rationale for her opinion renders the August 2004 report of examination inadequate, requiring a remand for an additional examination.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (NPRC) any records corresponding to July 1981 treatment at the 207th Combat Support Hospital in Detroit, Michigan, including X-ray studies of the left knee.  

All requests and responses, positive and negative, should be associated with the claims folder.  If the records cannot be located, a formal finding of unavailability should be associated with the record.

2.  Obtain and associate with the claims folder records: (a) from the Saginaw VAMC dated from January 1981 to June 2002; from November 2002 to September 2003; and from June 2007 to the present; and (b) from the Detroit VAMC from January 1981 to December 2002; and from May 2006 to the present.  If the records have been retired to a storage facility, obtain the records from the appropriate storage facility.  All attempts to secure the records must be documented in the claims folder.

3.  After the actions in paragraphs (1) and (2) above have been completed, and any additional records have been associated with the record, please schedule the Veteran for a joints examination for the purpose of ascertaining the etiology of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner and the examination report should note that the claims folder was reviewed.  The examiner must provide the rationale for the opinions provided.  After affording the Veteran a physical examination, including X-ray studies, the examiner should answer the following questions, and provide a complete rationale (supported by the record) for any opinions reached: 

(a) Whether there is a current left knee disability.  If no left knee disability is diagnosed, the examiner should reconcile her or her finding with the April 2004 VA examiner's diagnosis of left knee strain.

(b) If there is a current left knee disability, please opine as to whether it is as likely as not (50 percent probability or greater) that any current disability of the left knee is related to the Veteran's period of active service.  In answering this question, the examiner should discuss the July 1981 in-service injury and the Veteran's competent reports of continuity of symptomatology.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

